                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND


ASHLEY ALBERT, et al.,                      C.A. No. 8:20-cv-01936

                              Plaintiffs,   MEMORANDUM IN SUPPORT OF
                                            UNOPPOSED MOTION FOR
                 v.                         APPOINTMENT OF INTERIM CO-
                                            LEAD CLASS COUNSEL
GLOBAL TEL*LINK CORP., et al.,

                            Defendants.
                                              TABLE OF CONTENTS


I.     INTRODUCTION ...............................................................................................................1

II.    BACKGROUND .................................................................................................................2

III.   ARGUMENT .......................................................................................................................3

       1.        Proposed Co-Lead Counsel initiated this class action after an extensive
                 investigation into the inmate calling services industry. ...........................................4

       2.        Proposed Co-Lead Counsel have substantial experience litigating and
                 prevailing in complex antitrust and RICO class actions. .........................................7

                 a.         Handley Farah has a team of extraordinary lawyers with extensive
                            experience litigating both antitrust claims and RICO claims
                            against powerful corporations. .....................................................................8

                 b.         Cohen Milstein is one of the largest and most respected plaintiffs’
                            firms in the country, with a proven record of obtaining
                            extraordinary results for class members in complex class actions. ...........12

       3.        Proposed Co-Lead Counsel have the resources to pursue these claims
                 and will manage this case with a focus on efficiency and effectiveness. ..............16

       4.        All plaintiffs’ firms and plaintiffs support the appointment of Proposed
                 Co-Lead Counsel. ..................................................................................................17

IV.    CONCLUSION ..................................................................................................................17




                                                               -i-
                                        I.      INTRODUCTION

        Pursuant to Federal Rule of Civil Procedure 23(g), Plaintiffs Ashley Albert, Ashley Baxter,

Karina Jakeway, and Melinda Jabbie (collectively “Plaintiffs”) respectfully move the Court for an

order appointing the following law firms as Interim Co-Lead Class Counsel: Handley Farah &

Anderson PLLC (“Handley Farah”) and Cohen Milstein Sellers & Toll PLLC (“Cohen Milstein”)

(collectively “Proposed Co-Lead Counsel”).1 This motion is supported by all counsel for Plaintiffs

in this action and is not opposed by any of the Defendants.2 Granting this motion will prove

beneficial to the efficient and successful representation of the proposed class.3

        Proposed Co-Lead Counsel initiated this class action litigation on June 29, 2020, after

undertaking an extensive investigation into Defendants’ violations of the antitrust laws and the

Racketeer Influenced and Corrupt Organizations Act (“RICO”). This investigation involved far

more than simply relying on public statements. It included conducting, with the assistance of a

licensed private investigator, dozens of interviews with industry participants and other confidential

witnesses to uncover incriminating facts. Proposed Co-Lead Counsel devoted hundreds of hours

to conducting the factual investigation necessary to present the highly detailed allegations in the

complaint (“Albert Complaint”).




1
 Plaintiffs’ understanding is that there was no need to submit a letter request to the Court prior to the filing
of the instant motion. The Letter Order Regarding the Filing of Motions only requires the submission of
such letters when parties file substantive motions, discovery motions, post-judgment motions or other
motions following dismissal of the case, and the instant motion is none of those things. ECF No. 3.
However, should the Court prefer that Plaintiffs file a pre-motion letter, Plaintiffs stand ready to do so.
2
 The term “Defendants” herein refers to the companies Global Tel*Link Corp., Securus Technologies,
LLC, and 3Cinteractive Corp.
3
  See Manual for Complex Litigation § 21.11 at 246 (4th ed. 2006) (the “Manual”) (“[D]esignation of
interim counsel clarifies responsibility for protecting the interests of the class during precertification
activities, such as making and responding to motions, conducting any necessary discovery, moving for class
certification, and negotiating settlement.”).


                                                     -1-
       To our knowledge, Proposed Co-Lead Counsel are the first and only firms to have

conducted any investigation of the underlying claims. By extension, Proposed Co-Lead Counsel

are also the first and, thus far, only firms to have filed a lawsuit on behalf of the proposed class.

       Moreover, Proposed Co-Lead Counsel are well-suited to manage the litigation of this class

action. The firms—both collectively and individually—bring exemplary qualifications and

resources to bear, and their attorneys have decades of class action experience. Indeed, another

judge in this District recently appointed both firms co-lead counsel in another antitrust class action,

Jien v. Perdue Farms, Inc., No. 1:19-CV-2521-SAG (D. Md.), and attorneys from both firms have

been appointed lead counsel in numerous other class actions involving antitrust and RICO claims.

       As a result, appointing Proposed Co-Lead Counsel will promote the orderly progress of

this complex litigation and ensure its prosecution in an efficient and effective manner. Proposed

Co-Lead Counsel will litigate Plaintiffs’ claims with a tight-knit team of skilled attorneys who

have a well-established history of prevailing on antitrust and RICO claims. Proposed Co-Lead

Counsel will also (and have already begun to) work with defense counsel on case management

issues in order to structure and streamline communication with the Court.

       Accordingly, consistent with Rules 23(g) and sound principles of effective and efficient

case management, Plaintiffs respectfully request that the Court appoint Handley Farah and Cohen

Milstein as Interim Co-Lead Class Counsel.

                                     II.     BACKGROUND

       On June 29, 2020, on behalf of themselves and a class of all others similarly situated,

Plaintiffs filed the Albert Complaint against Defendants. Plaintiffs allege that Defendants

conspired to fix inflated prices for “single calls” between incarcerated individuals and their family

members, friends, attorneys, and others in violation of Section 1 of the Sherman Act, 15 U.S.C.

§ 1 and, in order to charge inflated prices, lied to local governments and their own customers about


                                                 -2-
the costs of those calls in violation of RICO. No other complaint containing such allegations has

been filed.

       Since the filing of the Albert Complaint, Proposed Co-Lead Counsel have conferred with

defense counsel to ensure the efficient and effective litigation of Plaintiffs’ claims. For example,

Proposed Co-Lead Counsel conferred with defense counsel regarding a proposed schedule for

responses to the Albert Complaint, and the parties subsequently submitted a joint stipulation

containing an agreed upon briefing schedule for motions to dismiss, which the Court granted in

part on July 27, 2020. ECF No. 31. Notably, Defendants do not oppose the instant motion.

                                      III.    ARGUMENT

       Rule 23 of the Federal Rules of Civil Procedure provides that a court “may designate

interim counsel to act on behalf of a putative class before determining whether to certify the action

as a class action.” In complex cases such as this one—which involves both antitrust and RICO

claims asserted against three separate defendants—courts customarily appoint interim class

counsel to coordinate the prosecution of the case. See, e.g., Good v. Am. Water Works Co., No.

2:14-01374, 2014 WL 2481821, at *3 (S.D. W. Va. June 3, 2014) (“The interim appointment may

produce significant benefits in terms of coordinating the litigation in the pre-certification

context.”).

       Courts, including in this District, often appoint leadership in complex class suits even when

the firms seeking leadership are unopposed. See, e.g., Order, Jien v. Perdue Farms, Inc., No. 1:19-

cv-02521 (D. Md. Oct. 8, 2019), ECF No. 75 (appointing as interim co-lead class counsel Handley

Farah, Cohen Milstein, and a third firm despite the absence of a competing leadership bid); Order,

Moehrl v. Nat’l Ass’n of Realtors, No. 1:19-cv-01610 (N.D. Ill. May 30, 2020), ECF No. 171

(holding that it was “desirable to clarify the leadership structure” by appointing Cohen Milstein




                                                -3-
and two other firms as interim co-lead counsel despite the absence of any “rivalry or uncertainty

among Plaintiffs’ counsel[]”).

       If appointed, Proposed Co-Lead Counsel will be responsible for the day-to-day conduct of

the litigation and for carrying out the orders of the Court. Proposed Co-Lead Counsel will

effectively execute that responsibility, including by presenting written and oral arguments to the

Court; meeting and conferring with Defendants; organizing discovery requests and responses;

examining deponents; delegating specific tasks to other Plaintiffs’ counsel; ensuring that schedules

are met; and other duties to coordinate pretrial activities as authorized by the Court. See Manual

§ 10.221. While doing so, Proposed Co-Lead Counsel will ensure that this matter is adjudicated in

a cost-effective and efficient manner, including by establishing a time and expense reporting

protocol for all counsel and by confirming that no work is duplicated.

       The standards for appointment of interim leadership are well-established. A court

considering the appointment of interim class counsel may consider the following criteria: “(i) the

work counsel has done in identifying or investigating potential claims in the action; (ii) counsel’s

experience in handling class actions, other complex litigation, and the types of claims asserted in

the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources that counsel will

commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A). Application of these factors

strongly supports appointing Proposed Co-Lead Counsel.

       1.      Proposed Co-Lead Counsel initiated this class action after an extensive
               investigation into the inmate calling services industry.

       The first factor to consider is “the work counsel has done in identifying or investigating

potential claims in the action.” Fed. R. Civ. P. 23(g)(1)(A). Handley Farah initiated the

investigation into Defendants’ misconduct in 2019. After gathering significant evidence of

wrongdoing, Handley Farah invited Cohen Milstein to assist with the continuation of the



                                                -4-
investigation. Ultimately, Proposed Co-Lead Counsel conducted an exhaustive factual inquiry,

during which attorneys and a licensed private investigator interviewed dozens of former employees

and industry participants to uncover Defendants’ misconduct. Proposed Co-Lead Counsel submit

that absent their in-depth investigation, this litigation would not have been brought.

        The extraordinary factual allegations in the Albert Complaint reflect the substantial

commitment of time and resources by Proposed Co-Lead Counsel to investigate and develop

Plaintiffs’ claims.4 Those factual allegations include:

        Defendants’ CEOs and Employees Discussed Pricing and Exchanged Strategic

Information: Proposed Co-Lead Counsel’s investigation revealed that former GTL CEO Brian

Oliver and former GTL President Jeffrey Haidinger “met regularly with Rick Smith, then Chief

Executive Officer of Securus, for dinner and drinks.” Compl. ¶ 77. During these meetings, the

ostensible competitors “shared strategic information” and “would discuss what prices should be

charged for ICS calls and which companies were securing which ICS contracts, among other

industry issues.” Id. In addition, at various industry events and summits, GTL and Securus

employees “regularly shared with one another considerable strategic information, including the

optimal statements to make to governments in order to secure ICS contracts, how to persuade

governments to accept the terms of an ICS contract, and how to best market ICS calls to

governments.” Id. ¶ 115. The existence of these collusive meetings was not publicly known and

was contrary to the image that Securus and GTL cultivated as “fierce competitors in the ICS

industry.” Id. ¶ 77. These meetings were uncovered by Proposed Co-Lead Counsel through

interviews with Defendants’ former employees.


4
  Proposed Co-Lead Counsel only offer these allegations here to illustrate the scope and quality of their
investigation. Obviously, Defendants will have the opportunity to present their defenses to these allegations
throughout the litigation.



                                                    -5-
       The Falsity of Defendants’ Statements on the Costs of Providing Single Calls:

Proposed Co-Lead Counsel’s investigation also revealed how Defendants’ statements to

contracting governments, consumers, and others concerning the costs of providing single calls

were false. “Specifically, Defendants repeatedly and falsely represented that most of the revenue

from each such single call went to pay transaction fees imposed by 3CI to implement those calls,”

when, in fact, “the transaction fees paid by Securus and GTL to 3CI to operate single calls

comprised less than half of the $14.99 or $9.99 charged for those calls.” Id. ¶ 18. The actual cost

of the transaction fees paid by Securus and GTL to 3CI was a “well-kept industry secret” (id.) and

was “concealed” from “contracting governments, consumers and even most of [Defendants’] own

employees,” id. ¶ 128. Proposed Co-Lead Counsel were able to expose the true cost of the

transaction fees only “through a painstaking and extensive investigation that involved contacting

confidential witnesses with the assistance of a licensed private investigator.” Id. ¶ 132.

       Defendants’ Misrepresentations and Omissions to Contracting Governments and

Consumers: In addition, Proposed Co-Lead Counsel’s investigation uncovered that Defendants

materially misrepresented and omitted the true costs of the transaction fees paid to 3CI in at least

six ways. These include: (1) “during direct communications and negotiations with contracting

governments”; (2) “in written bids submitted to, and written contracts entered into with,

contracting governments”; (3) “in monthly written commission reports provided to contracting

governments”; (4) “on public websites directed toward consumers and governments”; (5) “in

billing charges made to consumers’ credit cards”; and (6) “in billing charges made to consumers’

mobile phone accounts.” Id. ¶ 142. Exposing the existence and scope of Defendants’

misrepresentations required Proposed Co-Lead Counsel to conduct interviews with multiple

former executives and employees of Defendants. For instance, one former Securus executive




                                                -6-
interviewed by Proposed Co-Lead Counsel explained that Securus’s salesforce would “falsely

inform the contracting government that . . . the ‘vast majority’ of the” amounts charged for single

calls “was necessarily paid to a third-party vendor (i.e. 3CI) to cover transaction fees.” Id. ¶ 145.

       The ICS Market Was Susceptible to Collusion: Proposed Co-Lead Counsel also

investigated the structure and operation of the inmate calling services (“ICS”) market to understand

its susceptibility to Defendants’ collusive and deceptive actions. For example, Proposed Co-Lead

Counsel’s investigation revealed that the ICS industry is “largely duopolistic,” with GTL and

Securus charging approximately 80% of all ICS calls in the United States, (id. ¶ 108); has high

entry barriers—including due to the “substantial outlay of upfront capital” required to secure ICS

contracts—that have the effect of limiting new market entrants and preventing smaller ICS

providers from capturing market share, (id. ¶¶ 109–10); and is “characterized by inelastic supply

and inelastic demand” because correctional facilities are served only by a single ICS provider,

making inmates and their families, friends, and lawyers “captive markets,” (id. ¶¶ 111–12).

       2.      Proposed Co-Lead Counsel have substantial experience litigating and
               prevailing in complex antitrust and RICO class actions.

       Class members should be represented by the counsel that will get them the best results. See

Fed. R. Civ. P. 23(g)(1)(A)(ii) (a court must consider “counsel’s experience in handling class

actions, other complex litigation, and the types of claims asserted in the action”). Handley Farah

and Cohen Milstein are eminently qualified to serve as Co-Lead Class Counsel. As illustrated

below, Proposed Co-Lead Counsel possess the requisite experience, knowledge, and resources to

skillfully and efficiently prosecute this litigation on behalf of the putative class. The appointment

of these highly qualified firms will allow Plaintiffs to effectively manage this litigation, draw on

each firm’s knowledge and experience, and combine forces to litigate against formidable

defendants and their counsel. For that reason, approximately ten months ago, a judge in this District



                                                -7-
appointed Handley Farah and Cohen Milstein to serve together (with a third firm) as interim co-

lead class counsel in another nationwide antitrust class action. Order, Jien v. Perdue Farms, Inc.,

No. 1:19-cv-02521 (D. Md. Oct. 8, 2019), ECF No. 75.

               a.      Handley Farah has a team of extraordinary lawyers with extensive
                       experience litigating both antitrust claims and RICO claims against
                       powerful corporations.

       Handley Farah spearheaded the investigation into Defendants’ misconduct that led to the

filing of this litigation. Handley Farah conducted in-depth interviews with dozens of industry

participants and former employees to uncover the factual underpinnings of the secretive price-

fixing conspiracy and fraudulent misrepresentations detailed in the Albert Complaint. With

extensive, non-public knowledge of the alleged misconduct and relevant witnesses, the

appointment of Handley Farah and Cohen Milstein as Interim Co-Lead Class Counsel will best

serve the interests of the proposed class.

       Handley Farah’s attorneys have considerable experience litigating complex class actions

alleging violations of the antitrust and RICO laws. Their experience is detailed in the firm’s

résumé, which profiles the attorneys currently working on this case and is attached as Exhibit A to

the Declaration of George F. Farah, filed concurrently herewith. Notably, two of Handley Farah’s

largest and most vibrant practice areas involve antitrust enforcement and consumer protection, and

the firm’s special expertise in these legal fields makes it uniquely qualified to co-lead this

litigation. Indeed, Handley Farah’s lawyers have served as co-lead counsel in, and successfully

prosecuted, multiple antitrust and consumer class actions on behalf of nationwide classes.

       The following members of the Handley Farah litigation team in this matter will provide the

putative class with the highest level of representation and include:

       George F. Farah: Mr. Farah is a graduate of Harvard Law School and Princeton

University and a partner at Handley Farah. One of the founding members of Handley Farah, Mr.


                                                -8-
Farah chairs the firm’s antitrust practice group and leads the antitrust class actions litigated by the

firm. Prior to establishing Handley Farah, Mr. Farah spent 14 years as an attorney at Cohen

Milstein, where he was a partner in the antitrust practice group and served in leadership positions

in multiple antitrust class actions.

        Mr. Farah has prosecuted many nationwide class actions against large corporations that

have violated the antitrust laws, recovering hundreds of millions of dollars in damages. For

example, he served as co-lead counsel in In re: OSB Antitrust Litigation (E.D. Pa.) and In re

Hydrogen Peroxide Antitrust Litigation (E.D. Pa.), both price-fixing conspiracies resulting in

settlements in excess of $100 million.

        Mr. Farah also has substantial expertise litigating class action claims alleging violations of

RICO. For example, he served as lead counsel in Carlin v. Dairy America, Inc. (E.D. Cal.), which

accused major dairy processors of making fraudulent misrepresentations to governments in

violation of RICO in order to depress compensation to dairy farmers. In finally approving a $40

million settlement in that case, the Eastern District of California held that “the Court takes a

favorable view of the breadth and depth of experience of Plaintiffs’ Counsel, recognizes the

extraordinary efforts they made on behalf of the class, and . . . finds the settlement amount

extraordinary.” Carlin v. Dairy America, Inc., 380 F. Supp. 3d 998, 1021 (E.D. Cal. 2019).

        Matthew K. Handley: Mr. Handley is a graduate of the University of Texas School of

Law and Princeton University and a partner at Handley Farah’s Washington, DC office. One of

the founding members of Handley Farah, Mr. Handley has litigated hundreds of class and

collective actions around the country. Prior to establishing Handley Farah, Mr. Handley was

Director of Litigation at the Washington Lawyers’ Committee for Civil Rights and Urban Affairs,

where he supervised the organization’s active litigation docket, including cases involving the rights




                                                 -9-
of inmates and their families. Prior to directing litigation at the Washington Lawyers’ Committee

for Civil Rights and Urban Affairs, Mr. Handley spent eight years as an attorney at Cohen Milstein,

where he was a partner and served in leadership positions in multiple complex class actions.

       Mr. Handley has devoted much of his legal career to litigating claims against corporations

that have unlawfully depressed compensation to their employees, including through violations of

the federal antitrust laws. For example, Mr. Handley serves as co-lead counsel in Jien v. Perdue

Farms, Inc., No. 1:19-CV-2521-SAG, which is pending in this District and alleges that poultry

processors secretly conspired to depress the compensation of poultry plant workers.

       Mr. Handley also has experience litigating RICO claims on behalf of plaintiffs. He is

currently counsel in Wencelaus Provost, Jr. v. First Guaranty Bank (E.D. La.), which alleges that

a commercial bank made fraudulent misrepresentations to the United States Department of

Agriculture in violation of RICO, and in Burrell et. al. v. Lackawanna County et. al (M.D. Pa.),

which alleges that Lackawanna County violated RICO by forcing civilly detained debtors to work

at a private recycling plant.

       Mr. Handley’s litigation on behalf of vulnerable populations has been widely recognized.

For instance, his efforts on behalf of exploited workers are featured prominently in the 2018

book The Girl from Kathmandu, Twelve Dead Men and a Woman’s Quest for Justice, by award-

winning journalist Cam Simpson. In Adhikari v. Daoud & Partners, the lawsuit chronicled in that

book, the Southern District of Texas noted “that herculean efforts of Plaintiffs’ counsel have been

in the highest traditions of the bar. No lawyer or group of lawyers could have done more or done

better.” In 2018, Mr. Handley was a Finalist for Public Justice’s Trial Lawyer of the Year.

       William A. Anderson: Mr. Anderson is a graduate of American University’s Washington

College of Law and The George Washington University, and is a founding partner at Handley




                                              - 10 -
Farah. As chair of the firm’s consumer protection practice, Mr. Anderson has litigated dozens of

nationwide consumer class actions to recover monies for overcharged consumers. Before

establishing Handley Farah, Mr. Anderson spent 14 years with the law firm Cuneo Gilbert &

LaDuca, where he was a partner litigating consumer and antitrust class actions.

       Since entering private practice following a clerkship with Judge Rhonda Reid Winston of

the Superior Court of the District of Columbia, Mr. Anderson has successfully prosecuted

consumer claims against some of the largest corporations for making fraudulent

misrepresentations. In so doing, Mr. Anderson has halted deceptive business practices and

recovered hundreds of millions of dollars for consumers that were harmed by them. For example,

Mr. Anderson served as a co-lead counsel in True v. American Honda Motor Co., (C.D. Cal.),

which resulted in a settlement in excess of $50 million for consumers, and Friedman v. Guthy-

Renker (C.D. Ca.), which secured a $26.25 million settlement for consumers.

       Mr. Anderson has been recognized for his achievements, including being named as a Super

Lawyers “Rising Star” for 2014, 2015, 2016, 2017 and 2018.

       Rebecca Chang: Ms. Chang graduated from Yale University and Harvard Law School and

is an Associate at Handley Farah. She litigates complex antitrust and consumer class actions. For

example, she is currently counsel in Jien v. Perdue Farms, Inc. (D. Md), which is described

above; Moehrl v. National Association of Realtors (D. Ill), which alleges that the four largest real

estate brokerages conspired to inflate commissions charged to home sellers; Orshan v. Apple Inc.

(N.D. Ca), which alleges that Apple Inc. made misrepresentations about devices that resulted in

overcharging    consumers;     and    Clemmons      v.   Samsung     Electronics   America,     Inc.

(D.N.J), which alleges that Samsung overcharged consumers for smartwatches that possessed

inadequate battery life.




                                               - 11 -
        Rachel Nadas: Ms. Nadas graduated from American University Washington College of

Law and Brandeis University and is an Associate at Handley Farah. She litigates complex class

and collective actions, including antitrust and RICO claims. For example, she is currently counsel

in the following cases described above: Jien v. Perdue Farms, Inc. (D. Md); Burrell v. Lackawanna

County (M.D. Pa.); and Wencelaus Provost, Jr. v. First Guaranty Bank (E.D. La.). Prior to joining

Handley Farah, Ms. Nadas was a Staff Attorney in the Economic Justice and Immigrant Advocacy

programs at the Legal Aid Justice Center in Virginia.

                b.      Cohen Milstein is one of the largest and most respected plaintiffs’ firms
                        in the country, with a proven record of obtaining extraordinary results
                        for class members in complex class actions.

        Cohen Milstein is one of the oldest, largest, and most successful firms in the nation

dedicated primarily to the prosecution of class actions.5 Cohen Milstein’s background and

experience are more fully detailed in the firm résumé attached as Exhibit A to the Declaration of

Brent W. Johnson, filed concurrently herewith. Cohen Milstein has particular skills and expertise

in enforcing federal and state antitrust laws, with thirty lawyers dedicated to antitrust practice

specifically.

        Cohen Milstein possesses the resources and the expertise to litigate large antitrust class

successfully through trial and appeal. Recently, Cohen Milstein served as co-lead counsel in In re

Urethane Antitrust Litigation (D. Kan.), where it secured the largest ever price-fixing jury verdict

in United States history and obtained a $1.06 billion judgment. Cohen Milstein successfully

defended that judgment on appeal in the United States Court of Appeals for the Tenth Circuit, and

recouped $974 million for the class (including an $835 million settlement with Dow Chemicals



5
 Forbes has called Cohen Milstein a “class action powerhouse,” while Inside Counsel has dubbed Cohen
Milstein “[t]he most effective law firm in the United States for lawsuits with a strong social and political
component.”


                                                  - 12 -
while Dow’s petition for certiorari was pending). In approving the firm’s petition for fees, United

States District Judge John W. Lungstrum noted:

       Hundreds of millions were at stake here, and counsel achieved incredible success
       on the merits of the claims. . . . The case was not settled pretrial for a percentage of
       the damages, nor was it settled on appeal for a steep discount from the judgment
       amount; instead counsel litigated the case to a verdict and an appellate affirmance.
       Counsel achieved this verdict and judgment without the benefit of a government
       investigation or prosecution of members of the alleged antitrust conspiracy. The
       subject matter was complex and not easily digestible by a lay jury, and there were
       no personal injuries to heighten sympathy. In almost 25 years of service on the
       bench, this Court has not experienced a more remarkable result.

Memorandum and Order, In re Urethane Antitrust Litig., MDL No. 1616 (July 29, 2018), ECF

No. 3272 at 10-11.

       Cohen Milstein has achieved extraordinary settlements in a number of other antitrust cases.

For example, Cohen Milstein secured $560 million in settlements in In re E-Books Antitrust

Litigation (S.D.N.Y.) and $191 million in settlements in In re Domestic Drywall Antitrust

Litigation (E.D. Pa.).

       Cohen Milstein’s antitrust prowess has been recognized by numerous industry associations

and legal publications. For instance, Cohen Milstein was chosen by the Legal 500 for nine straight

years as one of the top antitrust class action firms in the country and by the National Law Journal

in 2016 and 2018 as a “Winner” and “Finalist” respectively in the “Elite Trial Lawyers – Antitrust”

category. It is also one of the few plaintiffs’ firms to be selected by Law360 as a “Competition

Group of the Year”—an honor it has received twice over the past five years.

       Cohen Milstein has also successfully prosecuted RICO claims in multiple matters. For

example, Cohen Milstein served as lead counsel in Carlin v. DairyAmerica, Inc. (E.D. Cal.), in

which it obtained a $40 million settlement following the court’s denial of the defendants’ motions

to dismiss the class’s RICO claims. Cohen Milstein also represented various public pension funds




                                                - 13 -
in New York City in litigation concerning deceptive practices by Valeant Pharmaceuticals. The

court there held that the plaintiffs’ RICO claims were adequately pleaded. Memorandum Opinion,

N.Y.C. Emps. Ret. Sys. v. Valeant Pharm. Int’l, Inc., No. 18-cv-0032 (D.N.J. Sept. 26, 2018).

       The following members of the Cohen Milstein litigation team in this matter will provide

the putative class with the highest level of representation:

       Benjamin D. Brown: Mr. Brown graduated cum laude from Harvard Law School and Phi

Beta Kappa from the University of Wisconsin. As a Partner and Co-Chair of the firm’s Antitrust

Practice Group, Mr. Brown has been appointed by federal courts to serve as co-lead counsel for

plaintiffs in numerous important antirust matters including Mixed Martial Arts (MMA) Antitrust

Litigation (D. Nev.) and In re Plasma-Derivative Protein Therapies Antitrust Litigation (N.D. Ill.).

Mr. Brown also served as co-lead counsel in Carlin v. DairyAmerica, Inc. (E.D. Cal.), which

alleges that defendants made fraudulent misrepresentations to suppress compensation paid to dairy

farmers in violation of RICO.

       In recognition of his significant achievements, Mr. Brown was named a “Thought Leader

– Competition” by Who’s Who Legal” in 2018. Mr. Brown has also been recognized by The Legal

500 as one of the nation’s leading class action antitrust attorneys. Mr. Brown is an adjunct

professor at Georgetown Law School, where he teaches Complex Litigation, a course that explores

the policy and procedures implicated by aggregated, high stakes, multi-party litigation, especially

class actions.

       Before joining Cohen Milstein, Mr. Brown was a Trial Attorney in the U.S. Department of

Justice’s Antitrust Division and a Special Assistant United States Attorney in the Eastern District

of Virginia.




                                                - 14 -
       Brent W. Johnson: Mr. Johnson graduated from Stanford Law School and magna cum

laude from Duke University. As a Partner and Co-Chair of the firm’s Antitrust Practice Group,

Mr. Johnson has been appointed as co-lead counsel and helped lead co-lead counsel teams in a

number of high-stakes antitrust class actions, including In re Domestic Drywall Antitrust Litigation

(E.D. Pa.), in which Cohen Milstein (as co-lead counsel) obtained $191 million in settlements for

direct purchasers and In re Animation Workers Antitrust Litigation (N.D. Cal.), where Cohen

Milstein (as co-lead counsel) recovered nearly $169 million for the class of workers harmed by

defendants’ agreement to suppress employee wages and salaries.

       Mr. Johnson was recognized in 2017, 2018 and 2019 by The Legal 500 as a “Next

Generation Lawyer,” an honor bestowed upon less than a dozen lawyers positioned to become

leaders in the field of antitrust civil litigation and class actions. He also was named by Super

Lawyers a “Rising Star” in Antitrust Litigation in 2016, 2017, and 2018 and a Super Lawyer for

Antitrust Litigation in 2020. He was named a “Future Star” by Benchmark Litigation in 2018.

Lawdragon named him to its 2019 list of “500 Leading Plaintiff Financial Lawyers.”

       Robert A. Braun: Mr. Braun graduated from Yale Law School and summa cum laude

from Princeton University. As a Partner in the firm’s Antitrust Practice Group, Mr. Braun has

played key roles in several successful antitrust suits including In re Resistors Antitrust Litigation

(N.D. Cal.) in which Cohen Milstein (as co-lead counsel) obtained more than $50 million in

settlements and In re Loestrin Antitrust Litigation, where Cohen Milstein (as co-lead counsel)

obtained $63.5 million for end payors of oral contraceptives. Among other matters, Mr. Braun

currently helps lead Moehrl v. National Association of Realtors (N.D. Ill.), in which Cohen

Milstein (as co-lead counsel) represents a proposed class of home sellers in antitrust litigation




                                               - 15 -
against the four largest national real estate services conglomerates, and their trade association. Mr.

Braun was recognized as a “Rising Star” by Super Lawyers in 2018, 2019, and 2020.

       Prior to joining Cohen Milstein, Mr. Braun served as a law clerk for the Honorable Carolyn

Dineen King, U.S. Court of Appeals for the Fifth Circuit, and the Honorable Lee H. Rosenthal,

Chief Judge of the U.S. District Court for the Southern District of Texas.

       Christopher J. Bateman: Mr. Bateman graduated cum laude from both Harvard Law

School and Dartmouth College. He currently works on a variety of antitrust matters, including In

re Interest Rate Swaps Antitrust Litigation (S.D.N.Y.), Iowa Public Employees’ Retirement System

v. Bank of America Corp (S.D.N.Y.) (concerning the stock lending market), Old Jericho

Enterprise, Inc. v. Visa, Inc. (E.D.N.Y.) (concerning credit card interchange fees), and Alternative

Finance, Inc. v. Fair Isaac Corp. (N.D. Ill.) (concerning credit scores).

       Prior to joining Cohen Milstein, Mr. Bateman was a law clerk for the Honorable Naomi

Reice Buchwald, U.S. District Court for the Southern District of New York. Before law school,

Mr. Bateman was an editorial associate at Vanity Fair for several years, where he wrote about

politics, civil rights, culture, and environmental issues, and edited feature articles

       3.      Proposed Co-Lead Counsel have the resources to pursue these claims and will
               manage this case with a focus on efficiency and effectiveness.

       Proposed Co-Lead Counsel stand ready to dedicate all the resources necessary to represent

and protect the interests of the proposed class through rigorous motion practice, discovery, class

certification, trial, and any appeals. The firms have demonstrated their dedication and commitment

in many complex cases, as noted above, and will bring the same resources and commitment to

ensure the successful prosecution of this case. Moreover, Proposed Co-Lead Counsel will do so in

a manner that is efficient and economical, monitoring the time and expenses of all Plaintiffs’

counsel to ensure that the litigation is conducted without duplication or excess. See Manual §



                                                - 16 -
10.22, at 24 (courts consider whether the proposed leadership will “act fairly, efficiently, and

economically in the interest of all parties and parties’ counsel”).

       4.      All plaintiffs’ firms and plaintiffs support the appointment of Proposed Co-
               Lead Counsel.

       Unsurprisingly, given the investigation conducted by Proposed Co-Lead Counsel, no other

lawsuit has been filed alleging claims similar to those in the Albert Complaint. The three non-

profit, public interest law firms that joined Handley Farah and Cohen Milstein in filing the Albert

Complaint—Justice Catalyst Law, Inc., the Human Rights Defense Center, and the Washington

Lawyers’ Committee for Civil Rights and Urban Affairs—support this motion and the appointment

of Handley Farah and Cohen Milstein as Interim Co-Lead Class Counsel. Courts generally favor

such private ordering in appointing class counsel. See Manual § 21.272 at 279 (“The lawyers agree

who should be lead class counsel and the court approves the selection after a review to ensure that

the counsel selected is adequate to represent the class interests.”).

                                      IV.     CONCLUSION

       For all of the foregoing reasons, Plaintiffs respectfully request that this Court enter an order

that appoints Handley Farah and Cohen Milstein as Interim Co-Lead Class Counsel.



Dated: August 6, 2020                          Respectfully submitted,

                                               /s/ Matthew K. Handley
                                               Matthew K. Handley (D. Md. Bar # 18636)
                                               Rachel Nadas (pro hac vice forthcoming)
                                               HANDLEY FARAH & ANDERSON PLLC
                                               777 6th Street, NW, Eleventh Floor
                                               Washington, DC 20001
                                               Telephone: (202) 559-2433
                                               mhandley@hfajustice.com
                                               rnadas@hfajustice.com

                                               George F. Farah (admitted pro hac vice)
                                               Rebecca Chang (admitted pro hac vice)


                                                - 17 -
HANDLEY FARAH & ANDERSON PLLC
81 Prospect Street
Brooklyn, NY 11201
Telephone: (212) 477-8090
gfarah@hfajustice.com
rchang@hfajustice.com

William A. Anderson (admitted pro hac vice)
HANDLEY FARAH & ANDERSON PLLC
4730 Table Mesa Drive
Suite G-200
Boulder, CO 80305
Telephone: (202) 559-2433
wanderson@hfajustice.com

/s/ Brent W. Johnson
Benjamin D. Brown (pro hac vice forthcoming)
Brent W. Johnson (admitted pro hac vice)
Robert A. Braun (admitted pro hac vice)
Christopher J. Bateman (admitted pro hac vice)
COHEN MILSTEIN SELLERS & TOLL PLLC
1100 New York Avenue NW
5th Floor
Washington, DC 20005
Telephone: (202) 408-4600
Fax: (202) 408-4699
bbrown@cohenmilstein.com
bjohnson@cohenmilstein.com
rbraun@cohenmilstein.com
cbateman@cohenmilstein.com

Proposed Interim Co-Lead Class Counsel




- 18 -
